        Case 1:19-cr-10459-RWZ Document 1614 Filed 01/15/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                Plaintiff,                   )
                                             )
                v.                           )         Criminal No.: 19-10459-RWZ
                                             )
Cecchetelli, et al.                          )
                      Defendants.            )


                      WITHDRAWAL OF NOTICE OF APPEARANCE

        Pursuant to L.R. 83.5.2, please note the withdrawal of appearance of Rachel Goldstein,

Assistant United States Attorney, as counsel for the United States.

                                                       Respectfully submitted,

                                                       ANDREW E. LELLING,
                                                       United States Attorney

                                                 By:   /s/ Rachel Goldstein
                                                       Rachel Goldstein
                                                       Assistant United States Attorney
                                                       U.S. Attorney’s Office
                                                       John J. Moakley U.S. Courthouse
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       (617) 748-3100
                                                       Rachel.goldstein@usdoj.gov

Dated: January 15, 2021

                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF).

                                             /s/ Rachel Goldstein
                                             Rachel Goldstein
                                             Assistant U.S. Attorney

Date: January 15, 2021
